USDC IN/ND case 1:19-cr-00033-DRL-SLC document 51 filed 07/17/20 page 1 of 1


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION


 UNITED STATES OF AMERICA,

                         Plaintiff,

         v.                                                 CAUSE NO. 1:19-CR-33 DRL-SLC

 LARRY A. JONES, JR.,

                         Defendant.


                                              ORDER
       The court has reviewed the findings and recommendation of Magistrate Judge Susan Collins

filed June 29, 2020 (ECF 50). On June 26, 2020, Larry A. Jones, Jr. pleaded guilty to the sole count of

the indictment, which charged him with being a felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1). The time for filing objections has passed, and the court now adopts the findings

and recommendation in their entirety, including the Magistrate Judge’s finding under the CARES Act.

Subject to this court’s consideration of any plea agreement pursuant to Federal Rule of Criminal

Procedure 11(c), the plea of guilty to this offense as charged in the indictment is hereby ACCEPTED,

and the defendant is adjudged guilty of such offenses. Sentencing remains scheduled for October 16,

2020, with any sentencing memoranda to be filed by October 5, 2020.

       SO ORDERED.
       July 17, 2020                                   s/ Damon R. Leichty
                                                       Judge, United States District Court
